Appeal from a judgment of the Supreme Court at Special Term, entered December 28, 1977 in Washington County, which denied an application for a writ of habeas corpus, without a hearing. The sole issue is whether a superintendent’s proceeding afforded the petitioner due process in the revocation of his participation in a temporary release program because of a disciplinary violation. Judgment affirmed, without costs (see People ex rel. Cunningham v Metz, 61 AD2d 590). Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Larkin, JJ., concur.